Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jocelyn D. Ram on 09/20/2021.
The application has been amended as follows: 
Claim 13, line 7, “handle portion for” is changed to --handle portion, of the spike cap drive, for--
Claim 26, line 5, “handle portion for” is changed to --handle portion, of the spike cap drive, for--
Claim 27, line 5, “handle portion for” is changed to --handle portion, of the spike cap drive, for--
Claim 28 is cancelled 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Independent claims 8, 11 and 16 each recited a system for surgery comprising an implant and an insertion device. Dunbar (US 2004/0147937) is the closest prior art which teaches an insertion device (Fig. 1, ref. 10) and an implant (Fig. 10A & 10B, ref. 100).  Dunbar discloses the limitations of claims 8, 11 and 16 except for the limitations of the implant having an interior with a transverse groove, wherein the distal portion snap into the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The Non-Patent Literature Documents #1-3 of the IDS dated 04/05/2019 were provided on 07/15/2021 and considered on 09/20/2021. Please see the attached updated IDS. 

Double Patenting
The Double Patenting rejections listed in the Office Action of 04/15/2021 are overcome by the amendments to the claims of 07/15/2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817.  The examiner can normally be reached on M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESSA M MATTHEWS/Examiner, Art Unit 3773